PER CURIAM.
The appellants seek review of an adverse summary judgment on insurance coverage. As to the procedural point, see Tingle v. Dade County Board of County Commissioners, 245 So.2d 76, 78 (Fla.1971) (successor judge may “vacate or modify the interlocutory rulings or orders *569of his predecessor in the case”) (emphasis in original); Wasa International Ins. Co. v. Hurtado, 749 So.2d 579, 580 (Fla. 3d DCA 2000). On the merits, we entirely agree with Judge Leesfield that the insurance policy by its terms excluded coverage for the appellants-lessees.
Affirmed.